Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on June 3, 2022.


Status of Claims
Addition of claims 27-49 and cancellation of claims 1, 3, 6, 8-18 and 20-26 is acknowledged.
Claims 27-49 are currently pending and are the subject of this office action.
Claims 40 and 42 are withdrawn.
Claims 27-39, 41 and 43-49 are presently under examination.

Priority
The present application is a 371 of PCT/IB2017/054556 filed on 07/27/2017, and claims priority to foreign application PAKISTAN 468/2016 filed on 08/02/2016.





Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claims 27-39, 41 and 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 27-39, 41 and 43-49 recite:
“the solution of diuretic compound mannitol is a 4.05 % to 4.25 % w/v solution of mannitol”.  
 It is not clear the meaning of the above phrase.  What is the ingredient that is 4.05% to 4.25% w/v?  Mannitol or the solution of mannitol?  How can the solution of diuretic compound mannitol be 4.05 % to 4.25 % w/v solution of mannitol? 

Claims 27-39, 41 and 43-49 state:
“the final concentration of ibuprofen is between 1mg/mL and 8 mg/mL or between 25 mg/mL and 200 mg/mL”. 
 However, what is the meaning of “final concentration”?  Is there an “initial concentration” of ibuprofen?  If so which one?  Is the “final concentration” of ibuprofen the consequence of mixing two solutions, if so, which ones?
Similar rejection can be made for claims 32-33

The metes and bounds of the claim are not clearly defined.



2) Claims 28-29 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites: 
“wherein the molar ratio of ibuprofen:arginine and the concentration of solution of diuretic compound mannitol are determined so that the pH of the injectable composition is 8.20 at 20 C”.
First, how is “the molar ratio of ibuprofen:arginine and the concentration of solution of diuretic compound mannitol” being determined?
Second, how is that determining “the molar ratio of ibuprofen:arginine and the concentration of solution of diuretic compound mannitol” going to affect the pH of the solution?
The pH of the solution is being determined by the absolute amounts and concentrations of each ingredient (ibuprofen, arginine and mannitol) present, not by the way those amounts were determined.
Similar rejections are made for claims 29 and 49.

The metes and bounds of the claim are not clearly defined.



3) Claims 35-36, 39, 44-45, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites:
“wherein the pharmaceutical composition is stable for 48 months in glass bottle with stopper, for instance a rubber and aluminum cap”.
MPEP 2173.05(d) states:
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.
In the instant case, it is not clear if the claim is limited to “a rubber and aluminum cap” stopper or to any type of stopper.
Similar rejections are made for claims 36, 39, 44-45 and 48.

The metes and bounds of the claim are not clearly defined.






Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 34 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 34 recites:
“wherein ibuprofen and the mannitol are in water for injection (WFI).
However, claim 34 depends from claim 32 which depends from claim 1, which already recites that the composition consists of: ibuprofen and mannitol that are in water for injection (WFI).  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Similar ejection is being made for claim 43



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 8, 2022.